Citation Nr: 1018445	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran served on active duty from May to December 1981.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2008, the Board denied the claim.  The Veteran 
appealed to the Veterans Claims Court.  In December 2009, the 
Court Clerk granted a Joint Motion to Vacate and Remand 
(Joint Motion).  Thus, this issue has now been returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Joint Motion, the claim will be remanded for 
an opinion on the issue of whether the Veteran has a current 
right knee disorder and if so, whether it is related to brief 
period of active duty service. 

The record shows that the Veteran is currently incarcerated.  
Nonetheless, the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

On remand, the RO should pursue whatever reasonable options 
may be available to provide the Veteran with a medical 
examination, to include contacting the incarcerating facility 
to determine whether a VA provider to may be sent to the 
prison to examine him or inquire whether a qualified medical 
specialist from the prison may conduct the examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the facility at which the 
Veteran is incarcerated to determine 
whether a VA provider may be sent to the 
prison to examine him, or inquire whether 
a qualified medical professional from the 
prison may conduct the examination.  All 
such efforts should be documented in the 
claims file.

If feasible, schedule the Veteran for an 
appropriate examination to determine the 
current nature, etiology and severity of 
his right knee disorder.  The claims file 
must be provided to the examiner.  

All necessary diagnostic tests, as 
determined by the examiner, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.

After examining the Veteran and reviewing 
his medical history, the examiner should 
state whether the Veteran has a right knee 
disorder.  If a right knee disorder is 
shown, the examiner is asked to address 
whether it is at least likely as not (a 50 
percent probability or higher) that it had 
its onset during active duty, or is due to 
or the result of a disease or injury 
incurred therein.

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner is asked 
to discuss why such an opinion is not 
possible.
 
2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the claim in 
light of any additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

